DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD AND DEVICE FOR APPLYING A PUSCH CONFIGURATION TO A RETRANSMISSION.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 and 13-18 of copending Application No. 17/059,782.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below: 

13. (New) A terminal comprising: a receiving section that receives a configured grant configuration; and a control section that applies a first parameter which is a part of the configured grant configuration, to a retransmission of a physical uplink shared channel (PUSCH) based on the configured grant configuration (‘782, Claim 7).

14. (New) The terminal according to claim 13, wherein the first parameter includes at least one of information about PO and alpha for PUSCH, information about closed power control loop to use, 

15. (New) The terminal according to claim 13, wherein the receiving section receives a PUSCH configuration, and the control section applies a second parameter which is a part of the PUSCH configuration to the retransmission (‘782, Claim 9). 

16. (New) The terminal according to claim 15, wherein when a number of repetitions of data is configured in the PUSCH configuration, the control section applies the number of repetitions to the retransmission (‘782, Claim 8).

17. (New) The terminal according to claim 13, wherein the receiving section receives a physical downlink control channel (PDCCH) indicating the retransmission (‘782, Claim 11).

18. (New) A radio communication method for a terminal comprising: receiving a configured grant configuration; and applying a first parameter which is a part of the configured grant configuration, to a retransmission of a physical uplink shared channel (PUSCH) based on the configured grant configuration (‘782, Claim 7).

19. (New) A base station comprising: a transmitting section that transmits a configured grant configuration; and a control section that controls reception of a retransmission of a physical uplink shared channel (PUSCH) based on the configured grant configuration, wherein a first parameter which is a part of the configured grant configuration is applied to the retransmission (‘782, Claim 13).



21. (New) The terminal according to claim 14, wherein the receiving section receives a PUSCH configuration, and the control section applies a second parameter which is a part of the PUSCH configuration to the retransmission (‘782, Claim 15).

22. (New) The terminal according to claim 14, wherein the receiving section receives a physical downlink control channel (PDCCH) indicating the retransmission (‘782, Claim 16).

23. (New) The terminal according to claim 15, wherein the receiving section receives a physical downlink control channel (PDCCH) indicating the retransmission (‘782, Claim 17).

24. (New) The terminal according to claim 16, wherein the receiving section receives a physical downlink control channel (PDCCH) indicating the retransmission (‘782, Claim 18).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (Pub No: 2017/0244523).

As to claim 13, Yang teaches a terminal (Yang, Fig 7, a UE)  comprising: 
a receiving section (Yang, Fig 17, a RF unit)  that receives a configured grant configuration (Yang, [0058], the received PDCCH contains a PUSCH allocation/configuration and resource allocation information for DL or upper layer control message); and 
a control section (Yang, Fig 17, a processor) that applies a first parameter which is a part of the configured grant configuration, to a retransmission of a physical uplink shared channel (PUSCH) based on the configured grant configuration (Yang, [0078], the PUSCH grant parameter is applied to retransmission of PUSCH based on the received UL grant PDCCH).

As to claim 14, Yang teaches wherein the first parameter includes at least one of information about closed power control loop to use (Yang, [0039]-[0057], DCI for closed loop Tx power control command), (Yang, [0039]-[0057], precoding information) .

As to claim 15, Yang teaches wherein the receiving section receives a PUSCH configuration, and the control section applies a second parameter which is a part of the PUSCH configuration to the retransmission (Yang, [0058][0078], power and timing are applied from the PDCCH configuration to the PUSCH retransmission).

As to claim 16, Yang teaches wherein when a number of repetitions of data is configured in the PUSCH configuration, the control section applies the number of repetitions to the retransmission (Yang, [0078-0079], the retransmission configuration is for repetitions after subframe k through subframe i-k).

As to claim 17, Yang teaches wherein the receiving section receives a physical downlink control channel (PDCCH) indicating the retransmission (Yang, [0058], the received PDCCH contains a PUSCH allocation/configuration).

As to claim 18, Yang teaches a radio communication method for a terminal (Yang, Fig 7 method for a UE) comprising: 
receiving a configured grant configuration (Yang, [0078], the PUSCH grant parameter is applied to retransmission of PUSCH based on the received UL grant PDCCH); and 
applying a first parameter which is a part of the configured grant configuration, to a retransmission of a physical uplink shared channel (PUSCH) based on the configured grant configuration (Yang, [0078], the PUSCH grant parameter is applied to retransmission of PUSCH based on the received UL grant PDCCH).

As to claim 19, Yang teaches a base station (Yang, [0058  Fig 7, the BS )comprising: 
a transmitting section that transmits a configured grant configuration (Yang, [0058  Fig 7, the BS transmits the configurations via PDCCH); and 
a control section that controls reception of a retransmission of a physical uplink shared channel (PUSCH) based on the configured grant configuration (Yang, [0078], the BS receives the PUSCH retransmission), wherein a first parameter which is a part of the configured grant configuration is applied to the retransmission (Yang, [0078], the PUSCH grant parameter is applied to retransmission of PUSCH based on the received UL grant PDCCH).

As to claim 20, Yang teaches a system (Yang, Fig 17, a BS and UE) comprising: a terminal (Yang, Fig 17, a UE)that comprises: 
a receiving section (Yang, Fig 17 a RF unit)that receives a configured grant configuration (Yang, [0058], the received PDCCH contains a PUSCH allocation/configuration and resource allocation information for DL or upper layer control message); and 
a control section (Yang, Fig 17, a processor) that applies a first parameter which is a part of the configured grant configuration (Yang, [0078], the PUSCH grant parameter is applied to retransmission of PUSCH based on the received UL grant PDCCH), to a retransmission of a physical uplink shared channel (PUSCH) based on the configured grant configuration (Yang, [0078], the PUSCH grant parameter is applied to retransmission of PUSCH based on the received UL grant PDCCH); and 
a base station (Yang, Fig 17, a BS) that comprises: 
a transmitting section that transmits the configured grant configuration (Yang, [0058  Fig 7, the BS transmits the configurations via PDCCH); and 
a control section that controls reception of the retransmission(Yang, [0078], the BS receives the PUSCH retransmission).

As to claim 21, Yang teaches wherein the receiving section receives a PUSCH configuration, and the control section applies a second parameter which is a part of the PUSCH configuration to the retransmission (Yang, [0058][0078], power and timing are applied from the PDCCH configuration to the PUSCH retransmission).

As to claim 22, Yang teaches wherein the receiving section receives a physical downlink control channel (PDCCH) indicating the retransmission (Yang, [0058], the received PDCCH contains a PUSCH allocation/configuration).

As to claim 23, Yang teaches wherein the receiving section receives a physical downlink control channel (PDCCH) indicating the retransmission (Yang, [0058], the received PDCCH contains a PUSCH allocation/configuration).

As to claim 24, Yang teaches wherein the receiving section receives a physical downlink control channel (PDCCH) indicating the retransmission (Yang, [0058], the received PDCCH contains a PUSCH allocation/configuration).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ye (Pub No: 2019/0253201) [0039]
Seo et al (Pub No: 2015/0373739) [0101]
Kim et al (Pub No: 2014/0050186) [0167]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469